IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 9 EM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
THEODORE D. PRZYBYSZEWSKI, JR.,             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.